Citation Nr: 1044742	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-33 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for a low back disability.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for a cervical spine disability.

3.  Entitlement to an initial evaluation in excess of 20 percent 
for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States





ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1996 to April 2006.

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Waco, Texas, which, in 
pertinent part, granted service connection for a lumbosacral 
strain, with a 20 percent rating; for a cervical strain, with a 
10 percent rating; and for a right shoulder strain, with a 0 
percent rating.  All of the disabilities were granted effective 
May 1, 2006.  A September 2007 Decision Review Officer (DRO) 
decision increased the Veteran's rating for a right shoulder 
strain to 20 percent, effective May 1, 2006.

The issues have been recharacterized to comport to the evidence 
of record.

The Veteran was granted a temporary evaluation of 100 percent for 
surgical treatment necessitating convalescence for his right 
shoulder disability from March 4, 2008 to June 1, 2008.  
Following June 1, 2008, the Veteran's right shoulder disability 
was assigned a 20 percent evaluation.  The Veteran has not 
disagreed or perfected an appeal of his temporary evaluation of 
100 percent and this issue is not before the Board.  See 38 
C.F.R. §§ 20.200, 20.202, 20.204.  Additionally, a February 2008, 
rating decision granted the Veteran service connection for 
radiculopathy, right lower extremity, associated with lumbosacral 
strain, with a 10 percent evaluation, effective February 2008.  
This issue is likewise not before the Board.  See Id.  

In April 2010, the Veteran withdrew his request for a Board 
hearing in a timely manner.

In August 2010, the Board remanded the Veteran's current claims 
for additional development.  


FINDINGS OF FACT

1.  The Veteran's low back disability is not manifested by a 
thoracolumbar range of motion limited to 30 degrees of forward 
flexion or less; findings of favorable or unfavorable ankylosis 
of any part of the spine, or; any incapacitating episodes 
requiring bed rest prescribed by a physician.

2.  The Veteran's cervical spine disability is not manifested by 
a combined range of motion of the cervical spine less than 170 
degrees, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, forward flexion of the 
cervical spine of 15 degrees or less, or; any incapacitating 
episodes requiring bed rest prescribed by a physician.

3.  The Veteran's right shoulder is manifested by forward flexion 
and abduction measuring significantly more than 45 degrees at its 
most limited, and no findings of ankylosis or impairment of the 
humorous or clavicle or scapula.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a 
low back disability have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 5237 (2010).

2.  The criteria for an evaluation in excess of 10 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2010).

3.  The criteria for an evaluation in excess of 20 percent for 
the service-connected right shoulder disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5003, 5200-5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a). VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to a claim.  38 C.F.R. 
§ 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The evaluation to be assigned the now-service connected low back, 
cervical spine, and right shoulder disabilities are "downstream" 
issues.  Hence, additional notification is not required.  See 
Hartman v. Nicholson, 19 Vet. App. 473 (2006) aff'd by Hartman v. 
Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 2007).  
Notwithstanding, the RO provided the appellant with pre-
adjudication notice with regard to entitlement to service 
connection in a February 2006 letter.  Post adjudication notice, 
including that concerning the issues of establishing higher 
evaluations and effective dates, was provided by a June 2007 
letter.  The claim was subsequently re-adjudicated in September 
2007, February 2008, September 2008, and October 2010 
supplemental statements of the case (SSOCs).  The Veteran had the 
opportunity to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination). 

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, and afforded the Veteran numerous 
medical examinations and opinions as to the severity of his 
disabilities.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claim file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider 
the potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection, or on appeal 
of a subsequent denial of an increased rating, it may be found 
that are varying and distinct levels of disability impairment 
severity during an appeal.  So, staged ratings (different 
disability ratings during various time periods) are appropriate 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rating a musculoskeletal disability, functional loss due to 
pain is a factor.  Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on movement, 
and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

I.  Low Back and Cervical Spine Disabilities

The Veteran seeks an evaluation in excess of 20 percent for his 
low back disability and in excess of 10 percent for his cervical 
spine disability, and contends that his disabilities are more 
severe than they are rated and have begun to affect his 
employment.

The RO originally granted service connection for low back and 
cervical spine disabilities in the October 2006 rating decision 
on appeal, assigning a 20 percent rating for the Veteran's low 
back disability and assigning a 10 percent rating for the 
Veteran's cervical spine disability.  Both disabilities were 
rated under 38 C.F.R. § 4.71a, DC 5237, effective May 1, 2006.  

The Veteran's service connection claim for low back and cervical 
spine disabilities was received by the RO in February 2006, which 
is subsequent to changes in the rating criteria related to the 
spine.  Diagnostic Code 5237 is to be rated either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 C.F.R. 
§ 4.25.  

The current General Rating Formula for Diseases and Injuries of 
the Spine provides a 20 percent disability rating is assigned 
when there is forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees or a combined 
range of motion of the cervical spine not greater than 170 
degrees, or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent disability 
rating is assigned for forward flexion of the cervical spine of 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent disability rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 20 percent disability rating 
for IVDS with incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 months, 
and a 40 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  
Id.

Note (2): For VA compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion is zero to 45 degrees, 
and left and right lateral rotation is zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note (1) to Diagnostic Code 5243 provides that, for purposes of 
ratings under Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) provides that, if 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, each segment is to be rated on the basis of 
incapacitating episodes or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  Id.

A VA general medical examination was conducted in March 2006.  
The Veteran's low back pain began in 2003 and he complained of a 
full ache in his lower back with increased discomfort during 
prolonged standing, walking, bending, and lifting.  He also 
complains of pain radiating into his right leg.  Examination of 
the back revealed that it was symmetrical in appearance; 
musculature was well developed, with good strength and muscle 
tone.  No evidence of loss of normal curvature of the upper or 
lower back.  Range of motion testing revealed no evidence fo 
discomfort, but flexion of the lower back of 0 to 60 degrees, 
extension of 0 to 30 degrees, rotation of 0 to 45 degrees left 
and right, and lateral flexion of 0 to 30 degrees left and right.  
There is no evidence of any additional limitation by pain, 
fatigue, weakness, or lack of endurance following repetitive 
motion and range of motion is not affected by any other known 
factors.  A diagnosis of lumbosacral strain was given.  

A June 2006 VA examination report notes that the Veteran 
complained of neck pain, which is worsened by movement about 
twice a week.  A physical examination revealed that the Veteran's 
range of motion for his cervical spine was forward flexion of 0 
to 45 degrees, extension of 0 to 45 degrees, left lateral flexion 
of 0 to 45 degrees, right lateral flexion o f0 to 40 degrees 
limited by pain, and right and left lateral rotation of 0 to 80 
degrees.  The examiner noted that there was no change in motion 
upon repeated and resisted testing of the spine and no additional 
limitation was noted.  There was no objective evidence of spasm, 
weakness, or tenderness.  There were no postural abnormalities, 
abnormal musculature of the cervical spine, or fixed deformity 
(ankylosis).  A neurologic examination was normal.  A diagnosis 
of chronic intermittent neck pain due to intermittent neck strain 
was given.  

A VA examination was conducted in February 2008.  The examiner 
noted a review of the Veteran's claim file.  The Veteran 
complained of paracervical and lumbosacral pain with intermittent 
paresthesias in the right lower extremity.  The Veteran takes 
medications for his pain.  Flare-ups of pain occur during 
overhead activities, driving, and stooping activities.  A 
physical examination revealed that the spine was symmetrical, 
posture was normal, and the Veteran's gait was guarded.  The 
Veteran's cervical spine had 0 to 40 degrees of forward flexion, 
0 to 40 degrees of extension, 0 to 15 degrees of bilateral 
flexion, and 0 to 35 degrees of bilateral rotation.  The examiner 
noted that there is end-range pain in all directions, and that 
there are no additional limitations or changes in range of motion 
due to any other factor on repetitive use.  There is no spasm, 
but diffuse tenderness in the paracervical areas.  There were no 
postural abnormalities or fixed deformity (ankylosis).  Regarding 
the Veteran's thoracolumbar spine, there was 0 to 65 degrees of 
forward flexion, 0 to 15 degrees of extension, and 0 to 20 
degrees of bilateral flexion and rotation.  The examiner noted 
that there is end-range pain in all directions, and that there 
are no additional limitations or changes in range in motion due 
to any other factor on repetitive use.  There is no spasm, but 
tenderness in the right paralumbar region.  There were no 
postural abnormalities or fixed deformity (ankylosis).  Following 
neurologic testing, diagnoses of lumbosacral strain with right 
lower extremity radiculopathy that is more likely than not due to 
the lumbar condition and cervical spine strain without 
radiculopathy were given.  

A VA examination was conducted in December 2008.  The examiner 
noted a review of the Veteran's claim file.  The Veteran reported 
pain on the right side of his neck and lower back.  The Veteran 
walks unaided, but is unable to participate in sports or 
strenuous recreation.  The Veteran reported pain during overhead 
activities in his right shoulder.  The Veteran's cervical spine 
has 0 to 45 degrees of flexion, 0 to 55 degrees of extension, 0 
to 45 degrees of right and left lateral flexion, and 0 to 80 
degrees of right and left lateral rotation.  There was normal 
anatomy, musculature and strength, and no deformities.  The 
examiner noted that there was pain at the end of right rotation, 
tenderness over the right nape of neck muscle, and normal 
contour.  Repetitive head rotations did not decrease its range of 
motion or function.  The Veteran's lumbosacral spine has 0 to 60 
degrees of flexion, 0 to 30 degrees of extension, 0 to 30 degrees 
of right and left lateral flexion, and 0 to 45 degrees of right 
and left rotation.  There was normal anatomy, musculature and 
strength, and no deformities.  The examiner noted that there was 
pain from 45 degrees during forward flexion and at the end of 
extension.  Repetitive forward flexions did not decrease its 
range of motion or function.  Diagnoses of lumbar spine strain 
and cervical spine strain were given.   

To receive a rating higher than 20 percent for his low back 
disability, the medical evidence must show that there is forward 
flexion of the thoracolumbar spine 30 degrees or less, favorable 
ankylosis of the entire thoracolumbar spine, unfavorable 
ankylosis of the entire thoracolumbar spine, or incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  The 
March 2006 VA examination report notes forward flexion of the 
thoracolumbar spine limited to 60 degrees, the February 2008 VA 
examination report notes forward flexion of the thoracolumbar 
spine limited to 65 degrees and that the Veteran's flexion was 
limited by end of range pain, and the December 2008 VA 
examination report notes flexion limited to 45 degrees by pain.  
Thus, there is no competent evidence indicating that the 
Veteran's forward flexion of the thoracolumbar spine is limited 
to 30 degrees or less.  Likewise, there is no medical evidence 
indicating that any part of the Veteran's spine manifests 
favorable or unfavorable ankylosis.  Additionally, there is no 
evidence of record, nor does the Veteran claim, that he has been 
prescribed bed rest by a physician due to his low back 
disability.  Accordingly the evidence does not establish that a 
higher 40 percent rating under 38 C.F.R. § 4.71a, DC 5237, is 
warranted.

To receive a rating higher than 10 percent for his cervical spine 
disability, the medical evidence must show that there is a 
combined range of motion of the cervical spine not greater than 
170 degrees, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, forward flexion of the 
cervical spine of 15 degrees or less, favorable ankylosis of the 
entire cervical spine, or incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  38 C.F.R. § 4.71a.  The June 2006 VA examination 
report notes forward flexion of the cervical spine limited to 45 
degrees and that the combined range of motion of the cervical 
spine was limited to 335 degrees by pain, the February 2008 VA 
examination report notes forward flexion of the cervical spine 
had 40 degrees of flexion limited by pain and that the combined 
range of motion of the cervical spine was 180 degrees limited by 
pain, and the December 2008 VA examination notes forward flexion 
of the cervical spine of 45 degrees limited by pain and that the 
combined range of motion of the cervical spine was greater than 
340 degrees.  Thus, there is no competent evidence indicating 
that the Veteran's cervical spine has a combined range of motion 
of 170 degrees or less, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, forward 
flexion of the cervical spine of 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  Additionally, there is 
no evidence of record, nor does the Veteran claim, that he has 
been prescribed bed rest by a physician due to his cervical spine 
disability.  Accordingly the evidence does not establish that a 
rating higher than 10 percent under 38 C.F.R. § 4.71a, DC 5237, 
is warranted.

As to whether additional separate evaluations for neurological 
manifestations are warranted pursuant to 38 C.F.R. 4.71a DC 5237, 
Note (1), the VA medical examinations of record do not indicate 
that the Veteran's low back or cervical spine disabilities has 
neurological manifestations other than his service connected 
radiculopathy, right lower extremity disability.  Thus, further 
application of 38 C.F.R. 4.71a DC 5237, Note (1), is not 
warranted.  

The disabling effects of pain have been considered in evaluating 
the Veteran's service-connected low back and cervical spine 
disabilities, as indicated in the above discussions.  See DeLuca, 
supra.  The Veteran's complaints of pain, and the examiner's 
observations of pain and painful motion, were considered in the 
level of impairment and loss of function attributed to his 
disabilities.

II.  Right Shoulder Disability

The Veteran seeks an evaluation in excess of 20 percent for his 
right shoulder disability and contends that his disability is 
more severe than it is rated and has begun to affect his 
employment.

The RO originally granted service connection for a right shoulder 
disability in the October 2006 rating decision on appeal, 
assigning a 0 percent rating under 38 C.F.R. § 4.71a, DC 5299-
5203, effective May 1, 2006.  A September 2007 DRO decision 
increased the Veteran's rating for his right shoulder disability 
to 20 percent disabling, effective May 1, 2006, under DC 5299-
5201.  

The Veteran is right-handed; thus, his right shoulder is 
considered his major extremity.  See 38 C.F.R. § 4.69.  

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  The diagnostic 
codes pertaining to the shoulder are contained in 38 C.F.R. § 
4.71a, DCs 5200-5203.  However, assigning multiple ratings for 
the Veteran's right shoulder disability based on the same 
symptoms or manifestations would constitute prohibited 
pyramiding.  38 C.F.R. § 4.14.

Diagnostic Code 5003 provides that, when the limitation of motion 
of the specific joint involved is non-compensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation of 
motion.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  See 38 C.F.R. § 4.71a, DC 5003.  In the 
absence of limitation of motion, a 20 percent evaluation is 
assigned where X-ray evidence shows involvement of two or more 
major joints or 2 or more minor joint groups.  Presently, the 
Veteran's right shoulder disability is evaluated as 20 percent 
disabling under DC 5201, limitation of motion of the arm, and 
therefore the Veteran cannot receive a rating in excess of his 
current 20 percent rating under DC 5003 for his right shoulder 
disability.  

Under DC 5200 a 30 percent evaluation for the major extremity is 
warranted for favorable ankylosis of the scapulohumeral 
articulation, abduction to 60 degrees, can reach mouth and head.  
Under DC 5202 impairment of the humorous with recurrent 
dislocation of the scapulohumeral joint with frequent episodes of 
guarding of all arm movements warrants a 30 percent evaluation.  
Under DC 5203 impairment of the clavicle or scapula, with 
dislocation, warrants a maximum 20 percent evaluation.  38 C.F.R. 
§ 4.71a.

Under 38 C.F.R. § 4.71a, DC 5201, the diagnostic code under which 
the Veteran's disability is currently rated, a 20 percent rating 
is warranted for limitation of motion of the major or minor arm 
at shoulder level, a 30 percent rating is warranted for 
limitation of motion of the major arm from midway between side 
and shoulder level, and a 40 percent rating is warranted for 
limitation of motion of the major arm to 25 degrees from the 
side.

A VA general medical examination was conducted in March 2006.  
The Veteran reported that his right shoulder pain began in 2004 
and that current treatment consists of the use of Motrin along 
with rest and activity modification.  A physical examination 
revealed that that the Veteran's shoulders were symmetrical, 
palpitation revealed no evidence of tenderness, range of motion 
testing revealed bilateral forward flexion of 0 to 180 degrees, 
abduction of 0 to 180 degrees, internal rotation of 0 to 90 
degrees, and external rotation of 0 to 90 degrees.  Range of 
motion testing revealed no evidence of discomfort or loss of 
mobility.  A diagnosis of right shoulder strain was given.  

A May 2008 VA examination report notes that the Veteran had 
decompression arthroscopic surgery of his right shoulder in March 
2008.  The Veteran reported intermittent pain with weakness, 
stiffness, swelling, locking, and instability or giving way.  The 
Veteran is right handed by history and observation.  The 
disability has no effect on his occupation or activities of daily 
living.  The right shoulder has flexion of 0 to 70 degrees with 
pain at the extreme, abduction of 0 to 90 degrees with pain at 
the extreme, external rotation of 0 to 75 degrees with pain at 
the extreme, internal rotation of 0 to 85 degrees with pain at 
the extreme, and adduction of 0 to 30 degrees with pain at the 
extreme.  There is tenderness on palpitation of the right 
shoulder.  The examiner noted ankylosis of the right shoulder was 
not applicable.  A diagnosis of right shoulder strain with 
acromiclavicular arthrosis, status postoperative, moderate, was 
given, and the examiner noted that there is a change in range of 
motion of 10 degrees less on repetitive motion regarding flexion 
and abduction.  

A VA examination was conducted in December 2008.  The examiner 
noted a review of the Veteran's claim file.  A physical 
examination revealed that the Veteran's right shoulder has 0 to 
110 degrees of active abduction, 0 to 140 degrees of active 
forward flexion, 0 to 90 degrees of internal rotation, and 0 to 
50 degrees of active external rotation, with extension and 
adduction noted to have 0-50 degrees of motion.  There was pain 
during abduction from 90-110 degrees, during forward flexion from 
140-160 degrees, and at the end of active external rotation.  
There was normal musculature and strength, no dislocation or 
subluxation, and normal stability.  Repetitive abductions did not 
reduce range of motion or function.  A diagnosis of 
acromioclavicular joint arthrosis was given.   

Under 38 C.F.R. § 4.71a, DC 5201, a 30 percent rating is 
warranted if the major arm has limitation of motion from midway 
between side and shoulder level.  Normal range of motion of the 
shoulder is forward elevation (flexion) and abduction of 0 to 180 
degrees.  38 C.F.R. § 4.71, Plate I.

The March 2006 VA examination notes that the Veteran's right 
shoulder has forward flexion of 0 to 180 degrees and abduction of 
0 to 180 degrees, the May 2008 VA examination notes that the 
Veteran's right shoulder has forward flexion limited to 0 to 60 
degrees and abduction of 0 to 80 degrees by pain.  The December 
2008 VA examination notes that the Veteran's right shoulder has 
forward flexion limited to 0 to140 degrees and abduction limited 
to 0 to 90 degrees by pain.  Because there is no medical evidence 
of record which shows that the Veteran's right shoulder has 
limitation of motion from midway between side and shoulder level 
or forward flexion or abduction limited to approximately 45 
degrees, he is not entitled to a 30 percent rating under DC 5201.  
38 C.F.R. § 4.71a.  As the next higher 30 percent rating is not 
warranted, an even higher 40 percent rating is also not 
warranted.   

The Veteran has never been diagnosed with, nor does he contend, 
that his right shoulder or arm has favorable ankylosis of the 
scapulohumeral articulation, impairment of the humerus, or 
impairment of the clavicle or scapula.  Therefore, the Veteran's 
right shoulder disability is not entitled to a compensable rating 
under DCs 5200, 5202, or 5203.  38 C.F.R. § 4.71a.

The disabling effects of pain have been considered in evaluating 
the Veteran's service-connected right shoulder disability, as 
indicated in the above discussions.  See DeLuca, supra.  The 
Veteran's complaints of pain, and the examiner's observations of 
pain and painful motion, were considered in the level of 
impairment and loss of function attributed to his disability.

The Veteran genuinely believes that the severity of his 
disabilities merit higher ratings.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected low back, cervical, and right 
shoulder disabilities, and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinions 
provided by the VA medical professionals, which show that the 
respective criteria for a rating in excess of 20 percent for a 
low back disability, 10 percent for a cervical spine disability, 
and 20 percent for a right shoulder disability have not been met.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b).  

At no time during the pendency of this claim has the Veteran's 
low back, cervical, and right shoulder disabilities met or nearly 
approximated the criteria for a higher rating, and staged ratings 
are not for application.  See Hart, 21 Vet. App. at 505.
The preponderance of the evidence is against the claims; there is 
no doubt to be resolved; and an increased ratings for low back, 
cervical, and right shoulder disabilities are not warranted.  See 
Gilbert, 1 Vet. App. at 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  

Nor does the Veteran qualify for extra-schedular consideration 
for his service-connected disabilities.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is appropriate.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture exhibits 
other related factors identified in the regulations as "governing 
norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent periods 
of hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Id.

Here, the record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms that the Veteran 
describes and the findings made by the various health 
professionals are the symptoms included in the criteria found in 
the rating schedule for spinal and shoulder disabilities.  And as 
discussed above, when Veteran's symptoms and the effects of his 
cervical, low back, and right shoulder disabilities are compared 
to the criteria in the ratings schedule, the current 10 percent, 
20 percent, and 20 percent ratings accurately reflects the level 
of severity of his disabilities, respectively.  The schedular 
criteria are not inadequate for rating this Veteran's 
disabilities and therefore referral for extra-schedular 
consideration is not warranted.  

While the Veteran has indicated that his service-connected 
disabilities have begun to affect his work, there is no evidence 
of such of record, other than his generalized statement.  
Specifically, there is no evidence that he has lost any 
significant time from work, or that his employment has been 
terminated because of his service-connected disabilities.  The 
December 2008 VA examination specifically addressed the impact of 
each of his service-connected disabilities on his employment and 
concluded that they had "no effect" on his occupation.  
Accordingly, neither extra-schedular or TDIU consideration is 
warranted.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for 
a low back disability is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
a cervical spine disability is denied.

Entitlement to an initial evaluation in excess of 20 percent for 
a right shoulder disability is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


